1

2

3

4

5

6                                     UNITED STATES DISTRICT COURT
7                                CENTRAL DISTRICT OF CALIFORNIA
8

9    SAMUEL LOVE,                               )   Case No. ED CV 18-0829 FMO (PLAx)
                                                )
10                       Plaintiff,             )
                                                )
11                v.                            )   JUDGMENT
                                                )
12   BEDI & SONS LLC, et al.,                   )
                                                )
13                       Defendants.            )
                                                )
14                                              )
15         Pursuant to the Court’s Order Re: Motion for Default Judgment, filed contemporaneously
16   with this Judgment, IT IS HEREBY ADJUDGED that:
17         1. Default judgment shall be entered in favor of plaintiff Samuel Love jointly and severally
18   against defendants Bedi & Sons LLC and Harsimran Singh Bedi in the amount of $9,115.00 for
19   statutory damages, costs, and attorney’s fees. The total amount is allocated as follows:
20                A.     Statutory damages in the amount of $4,000.00.
21                B.     Attorney’s fees in the amount of $4,455.00.
22                C.     Costs in the amount of $660.00.
23         2. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to
24   make it operative in any future proceedings.
25   Dated this 6th day of February, 2019.
26
                                                                  Fernando M. Olguin
27                                                           United States District Judge
28
